Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered May 31, 1995, convicting him of robbery in the first degree, criminal possession of a weapon in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence at the pretrial hearing was sufficient to establish that the complainant and the defendant were known to each other and that the police precinct showup was confirmatory (see, People v Tas, 51 NY2d 915; People v Gissendanner, *73648 NY2d 543, 552; People v Cortorreal, 226 AD2d 737; People v Cotto, 222 AD2d 345). Therefore, contrary to the defendant’s contentions, it was not necessary to hold a separate hearing to explore the issue of the witness’s familiarity with the defendant (see, People v Mack, 218 AD2d 816; cf, People v Rodriguez, 79 NY2d 445).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Pizzuto, Altman and Goldstein, JJ., concur.